Citation Nr: 0519943	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  00-09 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for a service-
connected post-operative right ventral hernia, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for a service-
connected post-operative left ventral hernia, currently 
evaluated as 20 percent disabling.

3.  Entitlement to a separate, compensable, evaluation for 
scarring associated with post-operative ventral hernia 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to May 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which continued a previously assigned 40 
percent rating for ventral hernia disability.

By an April 2002 decision, the Board denied a rating in 
excess of 40 percent for the veteran's service-connected 
hernia disability.  The veteran appealed the Board's April 
2002 decision to the United States Court of Appeals for 
Veterans Claims (Court).  In March 2003, the veteran's 
representative and VA General Counsel filed a joint motion to 
vacate the Board's April 2002 decision.  The parties argued 
that the Board had failed to provide an adequate statement of 
reasons or bases under 38 U.S.C.A. § 7104(d)(1), that the 
Board had not adequately addressed whether more than one 
compensable rating was warranted for ventral hernias, and had 
not considered whether a separate compensable rating was 
warranted for any symptomatic scarring.  In April 2003, the 
Court vacated the Board's decision in accordance with the 
joint motion, and remanded the case to the Board for further 
action.  The Board, in turn, remanded the case to the RO for 
additional development in concert with the Court's remand.  

A May 2003 motion to have this case advanced on the Board's 
docket was granted on June 18, 2003.  38 C.F.R. § 20.900(c) 
(2002).

On remand, the veteran was afforded a VA medical examination, 
additional VA treatment records were obtained and 
incorporated in the record, and the case was re-adjudicated 
by the RO, which issued its findings in a supplemental 
statement of the case (SSOC) dated in March 2005.  The RO 
bifurcated the issue and awarded a 20 percent rating for 
right ventral herniation and 20 percent for left ventral 
herniation.  The RO also evaluated the veteran's scarring 
associated with post-operative ventral hernia disability, and 
determined that it was non-compensably disabling under both 
current and former rating criteria.  As a result, the issues 
before the Board are as set forth on the title page.


FINDINGS OF FACT

1.  The veteran's post-operative right ventral hernia is 
large, with weakening of the abdominal wall, but is well 
supported by an elastic belt; it is easily reducible.

2.  The veteran's post-operative left ventral hernia is 
large, with weakening of the abdominal wall, but is well 
supported by an elastic belt; it is easily reducible.

3.  The veteran's scarring associated with post-operative 
ventral hernia disability is 33 cm. in length, is well-
healed, is hypertrophic and slightly raised, is diffusely 
tender, with no evidence of ulceration or breakdown, has no 
surrounding erythema, and has no adherence to underlying 
structures.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for service-connected post-operative right ventral hernia 
have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.7, 4.114, Diagnostic Code 7339 
(2004).

2.  The criteria for an evaluation in excess of 20 percent 
for service-connected post-operative left ventral hernia have 
not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.114, Diagnostic Code 7339 (2004).

3.  A separate, compensable, evaluation for scarring 
associated with post-operative ventral hernia disability is 
not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7803-
7805 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran underwent an exploratory laparotomy in 1983 which 
led to a diagnosis of Hodgkin's lymphoma.  The veteran 
underwent additional exploratory surgery at the same site in 
1986, during which a splenectomy and appendectomy were 
performed.  Subsequent to the second surgery, the veteran 
developed a right-sided ventral hernia, which was operated on 
in 1989, with no mesh placed.  The veteran then developed two 
ventral hernias on the left, which were repaired with mesh 
placement.  Both left and right hernias have recurred and 
been surgically repaired once since.  

Of record are private medical records for the period of the 
surgeries, and VA medical records from the VA Medical Center 
(VAMC) in Cincinnati, Ohio for the period November 1993 
through May 2004.  Those records show that the veteran also 
suffers from multiple medical problems unrelated to his 
service-connected disabilities.  

A treatment note dated in September 1997 noted a slight bulge 
to the right of the surgical scar on the veteran's abdomen.

In the report of a VA examination given in November 1997 in 
conjunction with this appeal, the examiner noted that the 
veteran exhibited no evidence of debilitation.  It was noted 
that the veteran normally wore a binder with strenuous 
activity, but was not wearing it the day of the examination.  
The veteran was mildly tender across the distal half of a 36 
mm scar.  The scar was described as well healed.  On sitting, 
there was a mass noted in the abdomen primarily to the right 
of the umbilicus, which was reducible.  There was also a left 
upper quadrant rectus mass measuring approximately 12 cm. by 
14 cm. when the veteran partially sat.  When lying supine, 
there was obvious atrophy of the left rectus muscle of the 
abdomen measuring approximately 12 cm. by 10 cm., with a 
significant scaphoid appearance in the left upper quadrant, 
which was compared visually to the right upper quadrant.  The 
examiner concluded that muscle complaints were related to the 
abdominal hernia procedures and recurrent discomfort with 
abdominal rectus atrophy.

At a hearing before a Decision Review Officer (DRO) at the RO 
in February 1998, the veteran testified that he wore an 
elastic wrap for his ventral hernia.  He also testified that, 
because of this disability, he was forced to give up his job 
as a sheet metal worker and take a lower paying job as a 
security guard.  He also testified that he had had to change 
his lifestyle, including especially having to give up 
participation in all sports, including softball, basketball, 
football, and golf.  As long as lifting was not required, his 
ability to do household chores was not inhibited.  

A treatment note dated in June 1999 shows that the veteran 
had been admitted on an emergency basis for a 12-hour history 
of rapid heart rate with no chest pains following his playing 
golf and consuming 10 eight-ounce beers.  

The veteran was afforded another VA examination in January 
2000.   The examiner related the veteran's medical history, 
and noted that his ventral hernia was reducible, and was 
"well supported by a large elastic belt."  The examiner 
opined that, while the hernia was irremediable, it was 
operable.  The hernia was described as being 5 cm. in 
diameter, relatively circular in nature, lateral to and just 
2 cm. superior to the umbilicus on the right.  There was 
muscular atrophy of the recti muscles and the facia appeared 
to be intact, though there was a palpable hole, through which 
the examiner could feel the veteran's intestines.  When the 
veteran sat up he developed a grapefruit sized deformity 
(hernia) which was then immediately reducible.  The 
examiner's diagnosis was that the veteran had a large, 
reducible, irremediable, ventral hernia on the right just 
superior to the umbilicus.

Of record is an unsigned note, apparently from the veteran's 
daughter, received in March 2000.  The writer included 
several photographs of the veteran's abdomen, which show his 
scar, the area of the hernias, and evidence of the wearing of 
the elastic wrap.  

A brief medical examination conducted in June 2000 by a 
medical student and cosigned by a physician noted that the 
veteran complained of occasional pain, and that the 
protrusion had never become erythematous or edematous.  On 
examination, the examiner found a large, six cm. protrusion 
on the right above the umbilicus which was slightly tender 
and easily reducible.  A large fascial defect was evident.  
It was noted that the veteran was a surgical candidate, but 
did not desire surgery.  

From about July 2000 the treatment records show that the 
veteran was seen almost exclusively for complaints related to 
gout and knee difficulties.  There are recurring complaints 
of pain related to these disabilities, but no complaints 
related to his ventral hernias.  The report of an examination 
in January 2002 noted that the veteran played golf in the 
summer time.  Treatment notes dated in 2003 and 2004 indicate 
he was on a home exercise regimen related to his knee 
disability.  A treatment note dated in February 2004 shows 
that the veteran was seen for complaints of sinusitis, for 
which he was under treatment, but voiced no other complaints.  
He had no abdominal pain or chest pain.  A May 2004 routine 
examination was described as unremarkable, with the abdomen 
reported as being soft and non-tender.  

The veteran was afforded another VA examination as a 
consequence of the Board's July 2003 remand.  The examination 
was conducted in June 2004.  The examiner gave a detailed 
history based on his review of the veteran's record, and 
included the surgical history, the references in the medical 
record to the fact that the veteran's ventral hernia was 
reducible and well supported by an elastic wrap, and 
references to the veteran's other disabilities and 
complaints, including gout, bilateral osteoarthritis of the 
knees, atrial fibrillation, hypertension, and Hodgkin's 
disease in remission.  The examiner also reported pain levels 
reported by the veteran over the last several years, as 
documented in his computerized medical record.  The pain 
levels, reported as generally three to five on a scale of 10, 
with one report of a seven, were not attributed by the 
examiner to any of the veteran's many disabilities, but the 
written record before the Board notes pain associated with 
his hernias, ankles, and knees, but not with his scar.

The veteran averred that he did not lift more than 35 pounds 
per a doctor's standing order, though, in practice, he 
limited lifting to items less than 15 pounds.  The veteran 
also stated that sneezing, laughing, and coughing caused his 
right-sided ventral hernia to protrude.  He stated that he 
was generally without pain related to his hernias, but that, 
for about five minutes at a time on each of about 20 days per 
month he got pain described as 8 on a scale of 10.  
Repetitive motions did not affect the hernias, but lifting 
heavy weights did.  The veteran also stated that he would not 
agree to any type of further surgery on his ventral hernias 
because he had had recurrence in previous cases.  The veteran 
averred that he has had pain around the scar tissue since the 
1986 surgery.

On examination, the abdomen was obese with no 
hepatosplenomegaly.  The examiner noted there was diffuse 
tenderness over the scar superficially, but there was no 
mention of pain on examination.  The scar measured 33 cm. 
from the umbilicus to the epigastric region, and was well-
healed, hypertrophic, and slightly raised.  There was no 
evidence of ulceration or breakdown, no surrounding erythema, 
and no adherence to underlying structures.  The examiner 
opined that there was no disability associated with the scars 
per se.  

The right ventral hernia was seven cm. wide and 10 mm in the 
sagittal plane, to the right of the midline, just lateral to 
the inferior third of the scar.  It was superior to the 
umbilicus.  There was atrophy of the rectus abdominis 
muscles, but the fascia was intact.  When the veteran would 
sit up or stand up, the deformity was more evident, and it 
was immediately reducible.  The left side hernia measured 
four cm. by five cm., and was to the left of the midline scar 
superior to the umbilicus, but closer to the umbilicus than 
the right-sided hernia.  Both were tender to palpation, both 
protruded on sitting up, and both were easily reducible.  

There was rectus abdominis muscle atrophy in the left upper 
quadrant, which corresponded to the area of radiation 
identified by the veteran.  There was no fascial defect 
apparent on the left, but on the right there was a fascial 
defect in the middle of the ventral hernia.  It appeared to 
be approximately three cm. by three cm. in size.  

The examiner described both of the veteran's ventral hernias 
as large, but not massive.  Both were described as easily 
reducible, and did not appear to be at immediate risk of 
"incarceration."  They did not interfere with the veteran's 
activities of daily living.  The examiner concluded that the 
veteran has rectus abdominis muscle atrophy as well as right-
sided and left-sided ventral hernias.  The left-sided hernia 
was apparently well-controlled with mesh for eleven years, 
and very likely there would be some period of improvement 
with any future surgery.  He would be at great risk of 
recurrence, especially with his current level of body weight 
(275 pounds, 70 inches tall as of May 2004).  The right-side 
ventral hernia, which had been repaired once, with apparently 
no mesh used.  The examiner further opined that the right-
sided ventral hernia would most likely also benefit if the 
veteran were to elect to have repeat surgery.  It was the 
examiner's medical opinion that the veteran was a surgical 
candidate for both hernias.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's hernias are rated utilizing Diagnostic Code 
7339, postoperative ventral hernia.  38 C.F.R. § 4.114.  
Under Diagnostic Code 7339, a zero percent (non-compensable) 
evaluation is for application when postoperative wounds are 
healed, cause no disability, and a supporting belt is not 
indicated.  A 20 percent evaluation is for application when 
there is a small hernia which is not well supported by a 
supporting belt under ordinary conditions, or when there are 
healed ventral hernias or post-operative wounds with 
weakening of abdominal wall and indication for a supporting 
belt.  A 40 percent evaluation is for application when there 
is a large hernia which is not well-supported under ordinary 
conditions.  A 100 percent evaluation is for application when 
there is a massive hernia with persistent, severe diastasis 
of recti muscles or extensive diffuse destruction or 
weakening of muscular and fascial support of abdominal wall 
so as to be inoperable.

Applying the facts on record to the above rating criteria, 
the Board finds that, in the case of both the right and left 
ventral hernias, the veteran's disability picture more nearly 
approximates the criteria required for the 20 percent rating.  
Here, while both hernias have been described as large, as 
opposed to small, the evidence shows that the veteran has 
post-operative wounds with weakening of abdominal wall and 
indication for a supporting belt, which clearly fits the 20 
percent criteria.  

A higher, 40 percent rating is not warranted because, while 
both hernias have been described as large, there is no 
evidence of record that the hernias are not well-supported 
under ordinary conditions.  To the contrary, the veteran 
stated that, while right-side hernia protrusions are 
precipitated by laughing, sneezing, or coughing, repetitive 
motions do not affect the hernia.  The June 2004 examiner 
specifically noted that neither of the veteran's hernias 
interfered with the his activities of normal living.  The 
record contains numerous reports that the veteran wore a 
supporting elastic wrap, which was reported at least once, in 
January 2000, as well supporting the hernias.  Indeed, the 
veteran has told examiners that he plays golf, suggesting 
that no problems are precipitated by such activity.  

A 100 percent rating is also not warranted because the 
veteran's hernias were specifically described as not being 
massive, and have been consistently described as being 
operable, though the veteran continues to decline additional 
surgery.  Diastasis of the recti muscles is not described as 
severe.  

The Board thus finds that the preponderance of the evidence 
is against the claims for higher ratings.  The evidence 
supports the conclusion that the veteran's disability picture 
more nearly approximates the criteria required for the 20 
percent rating, and an increased rating for service-connected 
post-operative right or left ventral hernias therefore is not 
warranted.

Turning to the claim for a separate rating for scarring, the 
Board notes that by regulatory amendment effective August 30, 
2002, substantive changes were made to the schedular criteria 
for evaluating disabilities involving the skin.  See 67 Fed. 
Reg. 49,590-49,599 (2002).  Because this change took effect 
during the pendency of the veteran's claim, both the former 
and the revised criteria will be considered in evaluating the 
veteran's scar.  See VAOPGCPREC 7-2003.  However, even if the 
Board finds the revised version more favorable, the new 
criteria can be applicable no earlier than the effective date 
of that change.  See VAOPGCPREC 3-2000.  (The veteran was 
notified of the change in criteria by way of the statement of 
the case (SOC) that was issued in March 2005.)  

Under the criteria in effect prior to August 30, 2002 (old 
criteria), a compensable evaluation requires evidence of 
scarring with repeated ulceration, or evidence of tenderness 
and pain on objective demonstration, or when the scarring 
limits the function of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805 (2002).  Here, the veteran's scar 
is described by examiners as well healed and without any 
signs of ulceration.  While there has been suggestion that 
the veteran's scar is tender, it was not found by the June 
2004 examiner to be painful.  There is no evidence that the 
scar limits any function.  The June 2004 examiner 
specifically opined that there was no disability associated 
with the veteran's scars per se.  

The Board has considered other diagnostic codes under § 
4.118, schedule of ratings for the skin (old criteria), for 
possible application.  These other diagnostic codes are not 
for application here because they pertain to disfigurement of 
the head, face, or neck; scars from third or second degree 
burns; or relate to specific skin diseases.  38 C.F.R. § 
4.118, §§ 7800-7802, 7806-7019 (2002).

Under the criteria effective August 30, 2002 (new criteria), 
a compensable evaluation would be warranted with scars that 
are deep (associated with underlying soft tissue damage), or 
which cause limited motion, and also encompass an area or 
combined areas exceeding six square inches (39 sq. cm.).  
Diagnostic Code 7801 (2004).  The veteran's scar is described 
as being 33 cm. long, and, thus, may indeed encompass an area 
exceeding 39 sq. cm.  However, the area of the scar need not 
be determined because the scar is not deep and does not cause 
limited motion.  Diagnostic Code 7801 is thus not for 
application.

A compensable evaluation under the new criteria would also be 
warranted if the scarring was superficial, did not cause 
limited motion, and encompassed an area or combined areas 
equaling 144 square inches (929 sq. cm.) or greater.  
Diagnostic Code 7802 (2004).  Here, the area encompassed by 
the veteran's scar clearly does not equal or exceed 144 
square inches.

A compensable evaluation under the new criteria would also be 
warranted if the scarring was superficial and unstable, that 
is, with frequent loss of covering of skin over the scar.  
Diagnostic Code 7803 (2004).  Here, there is no evidence that 
the veteran's scar is unstable; the veteran's scar is 
described as well healed and without evidence of either 
ulceration or breakdown.  

A compensable evaluation under the new criteria would also be 
warranted if the scarring is superficial and painful on 
examination.  Diagnostic Code 7804 (2004).  As was the case 
under the old criteria, the veteran's scar has been described 
as tender, but there is no evidence that the scar was 
painful.

Finally, a compensable evaluation under the new criteria 
would be warranted if the scarring limited the function of 
the affected part.  Diagnostic Code 7805 (2004).  There is no 
evidence that the veteran's scar imposes any limitations 
whatsoever.  In fact, the June 2004 examiner stated that 
there is no disability associated with the veteran's scar.

The Board has considered other diagnostic codes under the new 
criteria for possible application.  However, these other 
diagnostic codes are not for application here because they 
pertain to disfigurement of the head, face, or neck, or else 
relate to specific skin diseases.  38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7806-7833 (2004).

In sum, based both on the June 2004 examiner's assessment 
that there is no disability associated with the veteran's 
scar, and on the foregoing analysis of the facts as applied 
to both the old and new scheduler criteria, the Board can 
find no basis on which to award a separate, compensable, 
evaluation for scarring associated with the veteran's post-
operative ventral hernia disability.  

III.  Veterans Claims Assistance Act of 2000

During the pendency of this veteran's claim, on November 9, 
2000 the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) was signed into law, changing the standard for 
processing veterans' claims.  In adjudicating this veteran's 
claim, the Board has considered the provisions of the VCAA.  
Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2003, and in follow-up correspondence dated in June 2004.  
(Although the notice required by the VCAA was not provided 
until after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to increased ratings for his hernia 
claims and service connection for his scar; what evidence 
and/or information was already in the RO's possession; what 
additional evidence and/or information was needed from the 
veteran; what information VA would assist in obtaining on the 
veteran's behalf; and where the veteran was to send the 
information sought.  Additionally, the RO informed the 
veteran of the results of its rating decisions, and the 
procedural steps necessary to appeal.  The RO also provided a 
SOC and three supplemental statements of the case (SSOCs) 
reporting the results of the RO's reviews, and the text of 
the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained and incorporated into the record veteran's VA and 
private treatment records.  Also as noted above, the veteran 
was afforded a hearing and VA medical examinations to advance 
his claims.  Given the standard of the regulation, the Board 
finds that VA has no duty to inform or assist that was unmet.


ORDER

Entitlement to an increased rating for service-connected 
post-operative right ventral hernia, currently evaluated as 
20 percent disabling, is denied.

Entitlement to an increased rating for service-connected 
post-operative left ventral hernia, currently evaluated as 20 
percent disabling, is denied.

Entitlement to a separate compensable evaluation for scarring 
associated with post-operative ventral hernia disability is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


